                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CLARENCE ALBERT SAFFOLD, III,

            Plaintiff,
      v.                                           Case No. 19-cv-1414-pp

SHANE PETERSON, et al.,

            Defendants.
______________________________________________________________________________

 ORDER DENYING DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO
    EXHAUST ADMINISTRATIVE REMEDIES (DKT. NO. 53), GRANTING
PLAINTIFF’S MOTION TO ALLOW LIMITED DISCOVERY (DKT. NO. 61) AND
    EXTENDING DEADLINE FOR DEFENDANTS TO FILE A MOTION FOR
    SUMMARY JUDGMENT BASED ON ALLEGED FAILURE TO EXHAUST
______________________________________________________________________________

      On September 30, 2020, the court screened the plaintiff’s amended

complaint and allowed to him to proceed on claims against several defendants

from the Milwaukee County Jail, G4S Secure Solution and Wellpath

Healthcare. Dkt. No. 17. The amended complaint alleges violations of the

plaintiff’s constitutional rights that occurred while he was a pretrial detainee at

the jail. Id. at 5–18. On December 17, 2020, the court issued a scheduling

order setting deadlines for the parties to conduct discovery and file dispositive

motions. Dkt. No. 50. The order advised the defendants that they could “file a

motion for summary judgment on the ground that the plaintiff failed to exhaust

the available administrative remedies, together with supporting materials, no

later than February 1, 2021.” Id. at ¶2 (emphasis omitted).

      On January 29, 2021, rather than filing a motion for summary judgment

for failure to exhaust, defendants Shane Peterson, Peter Nowak and Jason


                                         1
Larsen (County Defendants) moved “for an order granting dismissal of

plaintiff’s claims against them with prejudice under Federal Rule of Civil

Procedure 12, pursuant to the Prison Litigation Reform Act (‘PLRA’), 42 U.S.C.

§ 1997e(a).” Dkt. No. 53. (Emphasis added.) The County Defendants also

moved for a stay of the proceedings and all deadlines pending a decision on the

merits of their motion to dismiss. Id. at 2. They filed a brief in support of their

motion, dkt. no. 54, and a declaration, to which they attached three exhibits—

the jail’s inmate handbook, the plaintiff’s classification interview form from the

jail and the plaintiff’s grievances submitted while he was at the jail, dkt. nos.

55, 55-1, 55-2, 55-3. The court granted the motion to stay deadlines and

ordered the plaintiff to respond to the motion to dismiss, or to explain in

writing why he could not, by February 19, 2021. Dkt. No. 57.

      On February 1, 2021, defendants Cody Gilbert and Jose Sanchez, and

separately defendant Muhammad Khan,1 moved to join the County Defendants’

motion to dismiss. Dkt. Nos. 58, 59. The court granted those motions the next

day. Dkt. No. 60. The court reminded the plaintiff that his response was due by

February 19, 2021 and instructed him to “address the motion as applied to all

defendants.” Id.

      On February 12, 2021, the plaintiff filed a response to the motion, but it

did not address the substantive claim that he had failed to exhaust his

administrative remedies. Dkt. No. 61. Instead, the plaintiff cited Pavey v.



1
 Defendant Kahn since has been dismissed at the plaintiff’s request. Dkt. Nos.
81, 83.


                                         2
Conley, 544 F.3d 739 (7th Cir. 2008), and asked the court to give him the

opportunity to conduct a limited amount of discovery on the exhaustion issue.

Id. at 2. He attached to the motion his proposed discovery demands—a set of

interrogatories and requests for admission. Dkt. No. 62.

      The defendants’ reply brief was due February 26, 2021—fourteen days

after the plaintiff filed his response. See Civil Local Rule 7(c) (E.D. Wis.) (“For

all motions other than those for summary judgment or those brought under

Civil L. R. 7(h) . . . the moving party may serve a reply memorandum and other

papers within 14 days from service of the response memorandum.”). The

defendants filed their reply brief March 5, 2021—seven days after it was due,

although they had not asked for an extension of time. Dkt. No. 66. Oddly, they

asserted that the plaintiff had not complied with “the basics of F.R.C.P. 12, 56,

and Civ. L.R. 56,” id. at 1; Rule 56 governs summary judgment motions, not

motions to dismiss. In fact, the entire reply brief seems to assume that the

defendants filed a motion for summary judgment, rather than a motion to

dismiss.

      The County Defendants filed their motion to dismiss under Federal Rule

of Civil Procedure 12 but did not specify the subsection of the rule on which

they relied. Perhaps they meant to seek dismissal under Fed. R. Civ. P.

12(b)(1), for lack of subject-matter jurisdiction, given that exhaustion is a

prerequisite to filing a §1983 suit. Perhaps, though it seems unlikely, they

meant to seek dismissal under Fed. R. Civ. P. 12(b)(6), for failure to state a

claim. The court does not know, because the defendants did not say.



                                          3
      Complicating matters is the fact that the defendants attached to their

motion to dismiss extrinsic documents—the handbook, the plaintiff’s

classification review and his grievances. Federal Rule of Civil Procedure 12(d)

states that

      if, on a motion under Rule 12(b)(6) or 12(c), matters outside the
      pleadings are presented to and not excluded by the court, the motion
      must be treated as one for summary judgment under Rule 56. All
      parties must be given a reasonable opportunity to present all the
      material that is pertinent to the motion.

       Because the defendants attached to their motion to dismiss “matters

outside the pleadings,” Rule 12(d) provides the court with two options: it either

must exclude those “matters outside the pleadings” or it must treat the

defendants’ motion as a motion for summary judgment rather than as a motion

to dismiss. The second option is not available to the court, however, because in

its current form, the motion does not comply with the requirements of Civil

L.R. 56(b). The County Defendants did not file a statement of proposed material

facts, and the assertions in their supporting brief do not refer to any proposed

or stipulated facts (because there are none). See Civil L.R. 56(b)(1)(C) and (b)(6).

      The court suspects that the defendants meant to file a motion for

summary judgment (which is the usual vehicle defendants use to argue that a

court must dismiss based on failure to exhaust administrative claims). The

court will deny the motion to dismiss, but will give the defendants the

opportunity to file a motion for summary judgment that complies with the

requirements of Fed. R. Civ. P. 56 and Civil L.R. 56.




                                         4
      The plaintiff did not respond to the substantive allegation that he did not

exhaust his administrative remedies, but he has asked for time to conduct

some limited discovery on the exhaustion issue. That is a reasonable request;

incarcerated persons often do not have the same access to their grievance

histories as the defendants do, and the focus of discovery before the defendants

filed their motion to dismiss was on the substance of the plaintiff’s claims. The

court has reviewed the plaintiff’s proposed discovery demands (Dkt. No. 62);

while he combines multiple requests into each of his five demands, the

demands all relate to the exhaustion issue. The court will give the parties the

opportunity to conduct limited discovery on the exhaustion issue.

      The court DENIES the defendants’ motion to dismiss for failure to

exhaust administrative remedies. Dkt. No. 53.

      The court GRANTS the plaintiff’s motion for limited discovery on the

issue of exhaustion. Dkt. No. 61.

      The court ORDERS that the defendants must respond to the plaintiff’s

discovery demands at dkt. no. 62.

      The court ORDERS that the parties must complete all discovery related

to exhaustion by the end of the day on July 9, 2021.

      The court ORDERS that the deadline for the defendants to file a

summary judgement motion based on the plaintiff’s failure to exhaust

administrative remedies is EXTENDED to July 16, 2021.

      The plaintiff will have thirty days from the date of service of the

summary judgment motion to file his opposition brief and supporting



                                        5
materials. Civil L. R. 56(b)(2). The plaintiff must respond to each of the

defendants’ proposed findings of fact, either by agreeing with the proposed fact

or explaining why he disagrees with the proposed fact. If the plaintiff does not

either agree or disagree with a proposed fact, the court will assume that he

agrees with that proposed fact. The plaintiff must support every disagreement

with a proposed fact by citing to evidence. He can do that by relying on

documents that he attaches to his response or by telling the court his version

of what happened in an affidavit or an unsworn declaration under 28 U.S.C.

§1746.2 An unsworn declaration is a way for a party to tell his side of the story

while declaring to the court that everything in the declaration is true and

correct. The plaintiff also must respond to the legal arguments in the

defendants’ supplemental brief by explaining why he disagrees with those

arguments.

      Under Civil L. R. 7(d), if a plaintiff does not respond to a motion for

summary judgment, his failure to respond is sufficient cause for the court to

grant the motion (in other words, to rule in favor of the defendants). And under

Civil L. R. 41(c), if it appears to the court that a plaintiff is not diligently

prosecuting his case (for example, if he fails to respond to a motion for

summary judgment), the court may dismiss the case with or without prejudice.

If the plaintiff believes he needs additional time to prepare his opposition

materials, then in time for the court to receive it before his opposition materials


2 At the bottom of his declaration the plaintiff should state: “I declare under
penalty of perjury that the foregoing is true and correct. Executed on [date].
[Signature].” 28 U.S.C. §1746(2).


                                           6
are due, he must file a motion asking the court to extend the deadline. If he

files such a motion, he must explain why he needs additional time and how

much additional time he needs.

      The defendants may submit a reply brief and any relevant documents or

materials within fourteen days of service of the plaintiff’s opposition

materials. The defendants may file a single reply brief on behalf of all

defendants.

      Dated at Milwaukee, Wisconsin this 18th day of May, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        7
